Citation Nr: 0927141	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
status post-operative cystocopy, radical cystoprostatectomy, 
urethrectomy, and Indiana pouch continent urinary diversion, 
claimed as due to hazardous chemical exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Ken LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision decided by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, and issued in June 2004 by the 
RO in New York, New York.  The Veteran's claims file was 
subsequently transferred to the St. Petersburg, Florida, RO.

The Board notes that the June 2004 rating decision also 
denied service connection for septal deviation and nasal 
deformity, cervical spine injury, and lower back injury.  The 
Veteran entered a notice of disagreement in June 2005 and a 
statement of the case was issued in March 2006.  However, in 
his May 2006 substantive appeal (VA Form 9), the Veteran 
specifically limited the issues on appeal as to those listed 
on the first page of this decision.  Therefore, the issues of 
entitlement to service connection for septal deviation and 
nasal deformity, cervical spine injury, and lower back injury 
are not properly before the Board. 

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2008; a transcript of that hearing 
is associated with the claims file.  

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for depression and/or 
anxiety.  However, during the course of the appeal, the 
medical evidence revealed various diagnoses of acquired 
psychiatric disorders, to include major depressive disorder, 
posttraumatic stress disorder (PTSD), anxiety, and adjustment 
reaction with depressive features.  Additionally, at his May 
2008 Board hearing and in documents of record, the Veteran 
has contended that he currently has PTSD as a result of a 
traumatic motor vehicle accident during his military service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first 
page of this decision and acknowledges that such description 
includes a claim of entitlement to service connection for all 
currently diagnosed psychiatric disorders, to include PTSD.  

At the time of the Veteran's May 2008 Board hearing, he 
submitted additional evidence consisting of Social Security 
Administration (SSA) records and statements from his treating 
VA physicians.  In connection with such submission, the 
Veteran waived agency of original jurisdiction consideration 
of the evidence.  See 38 C.F.R. § 20.1304.  The Board further 
notes that in June 2008, after the receipt of such evidence, 
the Veteran's attorney submitted SSA records, VA treatment 
records, and a clarified statement from one of the Veteran's 
treating VA physicians.  No waiver accompanied the submission 
of such evidence; however, as the Board is granting the 
Veteran's service connection claims in full, there is no 
prejudice to him in the Board considering such evidence in 
the first instance.


FINDINGS OF FACT

1.  Bladder cancer, status post-operative cystocopy, radical 
cystoprostatectomy, urethrectomy, and Indiana pouch continent 
urinary diversion, is etiologically related to the Veteran's 
in-service hazardous chemical exposure.

2.  A psychiatric disorder, including PTSD, is etiologically 
related to the Veteran's verified in-service stressor of a 
motor vehicle accident where he and two fellow servicemembers 
were injured.


CONCLUSIONS OF LAW

1.  Bladder cancer, status post-operative cystocopy, radical 
cystoprostatectomy, urethrectomy, and Indiana pouch continent 
urinary diversion, was incurred in service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A psychiatric disorder, including PTSD, was incurred in 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bladder cancer, status post-operative cystocopy, radical 
cystoprostatectomy, urethrectomy, and Indiana pouch continent 
urinary diversion, and PTSD herein constitutes a complete 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bladder cancer, status post-operative cystocopy, radical 
cystoprostatectomy, urethrectomy, and Indiana pouch continent 
urinary diversion

At his May 2008 Board hearing and in documents of record, the 
Veteran claims that he has cancer of the bladder, prostate, 
and urethra as a result of exposure to hazardous chemicals 
during service.  Specifically, he alleges that, during the 
course of his duty as an apprentice engineer entomology 
specialist in the Civil Engineering Insect and Rodent Control 
Division, he was exposed to numerous chemicals, to include 
Agent Orange.  The Veteran contends that such chemical 
exposure resulted in cancer of the bladder, prostate, and 
urethra and, therefore, service connection is warranted.  

The Veteran's service personnel records reflect that he was 
assigned as an apprentice engineer entomology specialist in 
the Civil Engineering Insect and Rodent Control Division from 
November 1963 until his discharge in May 1964.   During such 
duty, he claims that he was exposed to hazardous chemicals 
used as pesticides, such as DDT, malathion, diazinon, 
benzene, chlordane, propidine, and Agent Orange.  

While the Veteran's service personnel records do not detail 
his exposure to specific chemicals, the Board finds that the 
Veteran has competently and credibly testified as to his 
exposure to hazardous chemicals during his military service.  
See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Specifically, the Board finds that such exposure is 
consistent with his duty as an apprentice engineer entomology 
specialist in the Civil Engineering Insect and Rodent Control 
Division.  

Post-service records reflect that the Veteran was diagnosed 
with carcinoma in situ of the bladder and the prostatic 
urethra in February 2003.  A June 2003 pathology report 
reflects additional diagnoses of multifocal in situ 
urothelial carcinoma and prostatic adenocarcinoma.  Also in 
June 2003, it was noted that the Veteran had high grade 
carcinoma of the bladder and prostatic urethra.  As such, a 
cystocopy, radical cystoprostatectomy, urethrectomy, and 
Indiana pouch continent urinary diversion were performed.

In May 2008, the Veteran's treating VA surgeon indicated that 
his bladder cancer is as likely as not related to his 
military service.  Specifically, he indicated that bladder 
cancer death rates are increased approximately 2.5 times in 
pest control workers and cited to an attached medical 
treatise.  Additionally, he stated that defoliating was part 
of the Veteran's job description and Agent Orange was a 
likely agent at the time of his service.  As such, the 
Veteran's treating surgeon indicated that prostate cancer is 
a service-connectable disease with Agent Orange exposure.  

The Board notes that there is no evidence to the contrary and 
the Veteran's treating VA surgeon is competent to provide 
such an opinion.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  The Board notes 
that the Veteran's surgeon only referenced his bladder and 
prostate cancer; however, the medical evidence of record 
shows that such cancers, as well as his cancer of the 
urethra, were treated together with a cystocopy, radical 
cystoprostatectomy, urethrectomy, and Indiana pouch continent 
urinary diversion.  Consequently, the Board concludes that 
the Veteran's bladder cancer, status post-operative 
cystocopy, radical cystoprostatectomy, urethrectomy, and 
Indiana pouch continent urinary diversion, was incurred 
during his military service as a result of his exposure to 
hazardous chemicals in the course of his duty as an 
apprentice engineer entomology specialist in the Civil 
Engineering Insect and Rodent Control Division.  Therefore, 
service connection is warranted for such disability.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Acquired psychiatric disorder

At his May 2008 Board hearing and in documents of record, the 
Veteran claims that he was involved in a motor vehicle 
accident where he and two fellow servicemembers were injured 
and, as a result, acquired a psychiatric disorder, to include 
anxiety, depression, and PTSD.  As such, he contends that 
service connection is warranted. 

The Veteran's service personnel and treatment records reflect 
that, in February 1964, he was involved in a motor vehicle 
accident where he sustained a sprained wrist and scalp 
lacerations.  A newspaper article dated the same day 
indicated that the Veteran and two fellow servicemembers were 
injured in a motor vehicle accident.  Additionally, the 
Veteran's service personnel and treatment records show that, 
subsequent to the accident, he was treated at the Neuro-
Psychiatric Clinic at the Chanute Air Force Base Hospital in 
Illinois.  Specifically, the Veteran was psychiatrically 
hospitalized from March 16 through March 19, 1964, at such 
facility and continued to receive psychiatric treatment from 
April 1964 through May 1964.  

Post-service treatment records reflect various diagnosed 
acquired psychiatric disorders, to include major depressive 
disorder, PTSD, anxiety, and adjustment reaction with 
depressive features.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

In the instant case, the Board finds that the Veteran's 
claimed in-service stressor of a motor vehicle accident where 
he and two fellow servicemembers were injured has been 
verified.  Specifically, such accident was documented in the 
Veteran's service personnel and treatment records as well as 
a newspaper article.  

Moreover, as indicated previously, the Veteran has a current 
diagnosis of PTSD.  Specifically, in a June 2006 evaluation 
for SSA purposes, the examiner noted that, while he was in 
the military in 1964, he was in an automobile accident where 
he was struck unconscious for several hours.  The Veteran 
knew that the two passengers with him were seriously injured, 
but he was unable to learn their fates.  He reported having 
nightmares about the incident.  Following behavioral 
observations and diagnostic testing, the examiner diagnosed 
PTSD.  Additionally, VA treatment records show treatment for 
PTSD in 2007.  Specifically, such records reflect the 
Veteran's report of his in-service motor vehicle accident and 
resultant nightmares, intrusive thoughts, insomnia, and 
hypervigilance.  

Moreover, in a May 2008 statement, the Veteran's treating VA 
psychiatrist indicated that his PTSD was related to a motor 
vehicle accident which occurred while in the service.  The VA 
psychiatrist further stated that the Veteran was severely 
depressed after the car accident and reported being 
psychiatrically hospitalized at the time.

The Board notes that there is no evidence to the contrary and 
the Veteran's treating VA psychiatrist is competent to 
provide such an opinion.  38 C.F.R. § 3.159(a)(1); see also 
Cox, supra.  Consequently, the Board concludes that the 
Veteran's PTSD was incurred during his military service as a 
result of his verified stressor of a motor vehicle accident 
where he and two fellow servicemembers were injured.  
Therefore, service connection is warranted for such 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

Service connection for bladder cancer, status post-operative 
cystocopy, radical cystoprostatectomy, urethrectomy, and 
Indiana pouch continent urinary diversion, is granted.

Service connection for a psychiatric disorder, including 
PTSD, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


